Citation Nr: 0324624	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

3.  Entitlement to a compensable evaluation for right knee 
chondromalacia. 

4.  Entitlement to a compensable evaluation for right heel 
pain.

5.  Entitlement to a compensable evaluation for left heel 
pain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from November 1985 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  It was previously before the Board in 
November 2000, but was remanded for additional development.  
The case has now been returned for further consideration.  

The issue of entitlement to service connection for a back 
disorder was before the Board in November 2000.  Subsequent 
to the remand, entitlement to service connection for lumbar 
spine degenerative disc and joint disease was established in 
a March 2002 rating decision.  This is considered a full 
grant of the benefits sought on appeal for this issue, and it 
is no longer before the Board. 

The veteran's representative has raised the issue of 
entitlement to service connection for fibromyalgia and 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  These 
issues are not on appeal, and are referred to the RO for 
initial consideration.  



REMAND

The veteran contends that the evaluations for her service 
connected disabilities are inadequate to reflect the level of 
impairment they produce.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board notes that while the veteran was provided 
with a copy of the relevant provisions of the VCAA in a March 
2002 supplemental statement of the case, and she was made 
aware of the VCAA in an April 2002 letter, she has never been 
supplied with information concerning his particular claims.  
The April 2002 letter specifically told the veteran that the 
evidence already received was enough to support her claim, 
and that no further evidence was required to establish 
entitlement to benefits.  Although this was apparently in 
reference to the recent grant of service connection for a 
back disability, it may easily be misinterpreted in regards 
to the remaining issues.  The veteran has never been provided 
with a letter that explains the provisions of the VCAA, and 
notifies her what must be demonstrated in order to prevail in 
her particular claims for increased evaluations for a left 
shoulder disability, a left knee disability, a right knee 
disability, a right heel disability, and a left heel 
disability, what evidence it is her responsibility to obtain, 
and what evidence VA has a duty to assist her in obtaining.  
Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that after the November 2000 remand, the 
veteran was afforded a VA orthopedic examination in February 
2001.  This examination is now more than two and a half years 
old.  The Board believes that an additional examination is 
required in order to obtain an accurate description of the 
current impairment caused by the veteran's disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter that explains to 
the veteran the provisions of the VCAA, 
and notifies her what must be demonstrated 
in order to prevail in her claims for 
increased evaluations, what evidence it is 
her responsibility to obtain, and what 
evidence VA has a duty to assist her in 
obtaining.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service 
connected left shoulder disability, left 
knee disability, right knee disability, 
right heel disability, and left heel 
disability since July 2000.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of her left shoulder, 
bilateral knee, and bilateral heel 
disabilities.  All indicated tests and 
studies should be conducted.  The range 
of motion of all joints should be 
provided in degrees.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


